              -1
l) 'I.~..-,,.,;.
           AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page I of I   IL. ,
                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                                V.                                            (For Offenses Committed On or After November I, 1987)


                                Cesar Cabrera-Romualdo                                        Case Number: 3: l 9-mj-22556

                                                                                             Frank A Balistri n
                                                                                             Defendant's Attorney


           REGISTRATION NO. 86057298
                                                                                                                                  JUN 2 G2019
           THE DEFENDANT:
             IZI pleaded guilty to count(s) _l_o_f_C_o_m--'p_la1----·__
                                                                     nt'----------------¾S\J'CFt-LtEERRN-i<-eyffs_"'D""L'.if61:'f'-R-e1cf'-r-ecA10;11u,.mmNA
             D was found guilty to count( s)                                                                         BY                               DEPUTY
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                   Nature of Offense                                                                  Count Number(s)
           8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                        1

             D The defendant has been found not guilty on count(s)
                                                            -------------------
            •      Count(s)
                              - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                          ~\ TIME SERVED                                • ________ days
             IZI Assessment: $10 WAIVED IZI _Fine: WAIVED
             IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Wednesday, June 26, 2019
                                                                                          Date of Imposition of Sentence



                                                                                          HitlJ.iit~OCK
                                                                                          UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                           3:19-mj-22556
